


109 HR 4750 : Lower Republican River Basin Study

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4750
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to conduct a study to determine the feasibility of implementing a water supply
		  and conservation project to improve water supply reliability, increase the
		  capacity of water storage, and improve water management efficiency in the
		  Republican River Basin between Harlan County Lake in Nebraska and Milford Lake
		  in Kansas.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Republican River Basin Study
			 Act.
		2.Republican River
			 Basin feasibility study
			(a)Authorization of
			 studyPursuant to reclamation laws, the Secretary of the
			 Interior, acting through the Bureau of Reclamation and in consultation and
			 cooperation with the States of Nebraska, Kansas, and Colorado, may conduct a
			 study to—
				(1)determine the
			 feasibility of implementing a water supply and conservation project that
			 will—
					(A)improve water
			 supply reliability in the Republican River Basin between Harlan County Lake in
			 Nebraska and Milford Lake in Kansas, including areas in the counties of Harlan,
			 Franklin, Webster, and Nuckolls in Nebraska and Jewel, Republic, Cloud,
			 Washington, and Clay in Kansas (in this section referred to as the
			 Republican River Basin);
					(B)increase the
			 capacity of water storage through modifications of existing projects or through
			 new projects that serve areas in the Republican River Basin; and
					(C)improve water
			 management efficiency in the Republican River Basin through conservation and
			 other available means and, where appropriate, evaluate integrated water
			 resource management and supply needs in the Republican River Basin; and
					(2)consider
			 appropriate cost-sharing options for implementation of the project.
				(b)Cost
			 sharingThe Federal share of the cost of the study shall not
			 exceed 50 percent of the total cost of the study, and shall be
			 nonreimbursable.
			(c)Cooperative
			 agreementsThe Secretary shall undertake the study through
			 cooperative agreements with the State of Kansas or Nebraska and other
			 appropriate entities determined by the Secretary.
			(d)Completion and
			 report
				(1)In
			 generalExcept as provided in paragraph (2), not later than 3
			 years after the date of the enactment of this section the Secretary of the
			 Interior shall complete the study and transmit to the Congress a report
			 containing the results of the study.
				(2)ExtensionIf
			 the Secretary determines that the study cannot be completed within the 3-year
			 period beginning on the date of the enactment of this Act, the
			 Secretary—
					(A)shall, at the time
			 of that determination, report to the Congress on the status of the study,
			 including an estimate of the date of completion; and
					(B)complete the study
			 and transmit to the Congress a report containing the results of the study by
			 not later than that date.
					(e)Sunset of
			 authorityThe authority of the Secretary to carry out any
			 provisions of this Act shall terminate 10 years after the date of the enactment
			 of this Act.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
